ACCEPTED
                                                                                         02-17-00232-CR
                                                                              SECOND COURT OF APPEALS
                                                                                    FORT WORTH, TEXAS
                                                                                      12/14/2017 3:57 PM
                                                                                          DEBRA SPISAK
                                                                                                  CLERK

                            CAUSE NO. 12-17-00232-CR

                                                                        FILED IN
MELVIN LINN KNOX                            *                    2ndOF
                                                       IN THE COURT  COURT OF APPEALS
                                                                       APPEALS
                                                                   FORT WORTH, TEXAS
     Appellant                              *                    12/14/2017 3:57:54 PM
                                            *          FOR THE SECOND   DISTRICT
                                                                     DEBRA   SPISAK
                                            *          OF TEXAS           Clerk
                                            *
                                            *
THE STATE OF TEXAS                          *          IN FORT WORTH, TEXAS
      Appellee


                      FIRST MOTION FOR EXTENSION OF TIME
                           TO FILE APPELLANT'S BRIEF

      COMES NOW, MELVIN LINN KNOX, Appellant, by and through his attorney, MARY

B. THORNTON, and files this his First Motion for Extension of Time to File Appellant’s

Brief in the above styled and numbered cause requesting an additional sixty (60) days

and in support of his motion would show this Honorable Court as follows:

                                       I.

      Appellant was indicted in cause number 1468054D for the offense of murder.

His case was assigned to Criminal District Court Number Two in Tarrant County, Texas.

On June 28, 2017, Appellant pleaded guilty to the State’s indictment before the trial

court with no plea bargain agreement.           Both sides waive the preparation of a

Presentence Investigation Report, and Appellant’s punishment hearing was set for July

10, 2017. After hearing evidence from both the State and the defense the trial court

found Appellant guilty of the offense of murder on July 10, 2017, and assessed his

                                            1
punishment at incarceration in the Institutional Division of the Texas Department of

Criminal Justice for forty years.

      On August 7, 2017, Appellant filed a Motion to Recuse the trial judge.

Appellant’s motion was denied by the trial court on August 14, 2017. A hearing was

held on the trial court’s denial before the Hon. David L. Evans, Presiding Judge for the

Eighth Administrative Judicial Region on August 25, 2017. Subsequent to the hearing,

the Hon. David L. Evans signed an Order denying Appellant’s Motion to Recuse.

                                           II.

      Appellant is presently incarcerated and serving his sentence as required by law.

                                          IV.

      Pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure Appellant's

brief was due to be filed in this Honorable Court on Thursday, December 14, 2017. No

motions for extension of time have been requested by Appellant.

                                          IV.

      Because of other cases, counsel for Appellant has not had sufficient time to

prepare Appellant’s brief in the above styled and numbered cause. Counsel has been

to court on several cases. Counsel is presently writing the appellant’s brief in Eunice

Cristina Rodriguez v The State of Texas, presently due in this Honorable Court on

Tuesday, December 19, 2017.

       Counsel is asking for an additional sixty (60) days not for purposes of delay but

                                           2
because it is necessary in order to render Appellant his constitutionally mandated

effective assistance of counsel pursuant to the Sixth and Fourteenth Amendments to

the U.S. Const. and art. 1, sec. 9 of the Tex. Const.




      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court grant her First Motion for Extension of Time to File Appellant's brief in

the above styled and numbered cause for sixty (60) days and extend the deadline for

filing Appellant's brief to Monday, February 12, 2018.




                                           3
                                         Respectfully submitted,



                                          /s/Mary B. Thornton
                                         MARY B. THORNTON
                                         Attorney for Appellant
                                         3901 Race Street
                                         Fort Worth, Texas 76111
                                         Telephone No.: (817) 759-0400
                                         Telecopier No.: (817) 831-3002
                                         Email: marybrabson01@gmail.com
                                         State Bar #19713700




                            CERTIFICATE OF CONFERENCE

      On December 14, 2017, a conference was held on the merits of this motion with

Ms. Haley Little in the Tarrant County Criminal District Attorney's Office Post Conviction

Unit, who had no objection to Appellant's First Motion for Extension of Time to file

Appellant’s Brief requesting an additional sixty (60) days.



                                         /s/Mary B. Thornton
                                         MARY B. THORNTON




                                            4
                             CERTIFICATE OF SERVICE

      I hereby certify that on the 14th day of December, 2017, a true and correct copy

of the above motion was electronically served on the Hon. Debra Windsor, Chief of the

Tarrant County Criminal District Attorney’s Office Post Conviction Unit, Tim Curry

Criminal Justice Center, Fourth Floor, 401 West Belknap, Fort Worth, Texas, 76196, at

COAAppellateAlerts@tarrantcountytx.gov.



                                       /s/Mary B. Thornton
                                       MARY B. THORNTON




                                          5